Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 1 of 8

UNI"§`ED STATES DISTR.ICT COURT
SOUTHERN DlSTRlCT OF FLORIDA

RAYMOND DOUGLAS HENNAGIR,
Plaintii"f,

v. CASE NO.:

Sl~lERBROOKE APTS., lNC. and
MITCHELL SCOTT NOVICK, l`ndividually
Defendants,
/

 

COMPLAINT
(injunctive Reliei`l)einanded)
Plaintiff, RAYMOND DOUGLAS HENNAGIR, lndividually, on hi_s behalf and on behalf of all
other individuals similarly situated, (soinetiines referred to as “Plaintiff”), hereby sues the
Defendants, SHERBROOKE APTS_, lNC.. and MITCHELL SCOTT NOV|CK (sometimes
referred to as “Defendants”), for injunctive Relief, and attorney’s fees, litigation expenses, and

costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

l. Plaintii`f maintains a residence in Arlington, TeXas, is sui juris, and qualities as an individual
With disabilities as defined by the ADA. Piaintifli` is unabfe to engage in the major iife activity of
walking more than a few steps without assistive devices Instead, Plaintiff is bound to ambulate
in a wheelchair or with a cane or other support and has Eimited use of his hands. Plaintiff is
unable to tightly grasp, pinch and twist of some iingers. When ambulating beyond the comfort of
Plaintit`t’ s own home, Plaintiff must primariiy rer on a Wheelchair. Plaintift` requires accessible
handicap parking spaces located closest to the entrances of a facility The handicap and access
aisles must be of sufficient Width so that he can embark and disembark from a ramp into his
vehicle Routes connecting the handicap spaces and all features goods and services of a facility
must be level, properly sloped, sufficiently wide and without cracks, holes or other hazards that
can pose a danger ci`tipping, catching Wheeis or failing These areas must be free of obstructions
or unsecured carpeting that make passage either more difficult or impossible Arnenities must be

sufficientiy lowered so that Plaintii`f can reach thein. Plaintii`l` has diftieuity operating door

- Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 2 of 8

knobs, sink fau.cets, or other operating mechanisms that tight grasping, twisting of the wrist or
pinching. Plaintiff is hesitant to use sinks that have unwrapped pipes, as such pose a danger of
scraping or burning his legs. Sinks must be at the proper height so that he can put his legs
underneath to wash his hands Plaintiff requires grab bars both behind and beside a commode so
that he can safely transfer and he has difficulty reaching the flush control if it is on the wrong

sid.e. Piaintiff has difficulty getting through doorways if they lack the proper clearance

2. For many years, Plaintiff has repeatedly traveled throughout the United States and currently
requires living accommodations when visiting family and friends and when visiting cities.
Piaintiff is oftentimes unable to meet friends due to their accommodation limitations so Piaintiff
is beginning to rely in places of public accommodation to meet Plaintiff’ s disability

accommodation needs.

3. Plaintiff is a disabled veteran who had his legs blown up by an l.E.D. blast defending our
Country. Now that Plaintiff is unable to physically light for our Country, he has decided to
become an activist in certain aspects of the ADA so that places of public accommodation comply
with the law. ln particular, Piaintifi" is demanding that Defendants comply with the easiest
requirement for hotels and motels to meet - that is, for hotels and motels to simply provide
disabled persons information as to the hotel’s accessibility when a disabled person visits
Defendants’ web site in order to be able ascertain whether the Defendants’ rooms and hotel

meets the disability needs of the Plaintiff.

4. Plaintiff is an advocate of the rights of similarly situated disabled persons and is a "tester" for
the purpose of asserting his civil rights and monitoring, ensuring, and determining whether
places of public accommodation and their websites are in compliance with the ADA. As it
pertains to Websites, which is the subject of this complaint, the website must provide enough
specific information as to the room access, juxtaposition of fixtures, and accessibility of facility
so that disabled persons may make informed decisions as to whether the facility meets the

purpose of the disabled person.

Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 3 of 8

5. Defendant, MITCH`ELL SCOTT NOV]CK owns a place of public accommodation as defined
by the ADA and the regulations implementing the ADA, 28 CFR 36.20l(a) and 36.l 04. Thc
place of public accommodation that NOVICK owns is a place of lodging known as Sherbool<.e
Apartment, and is located in the County of l\/Iiami~l)ade (hereinafter "Property"). Defendant,
SH`ERBROOK`E A_PTS._q lNC. operates the place of public accommodations *I`he property
address is 90l Collins Avenue, Suite 297, l\/liarni Beach, Fiorida 33 l39.

6. Venue is properly located in the Southern District because the Defendants’ lodging is located
in the Southern District of Florida and does its primary business in the Southern District of
Fiorida.

7. Pursuant to 28 U.S.C. § l33l and 28 U.S.C. § l343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of "l`itle Ill of the
Americans with Disabilities Act, 42 U.S.C. § i2l Sl et seq. See also 28 U.S.C. § 2201 and §
2202.

8. As the owner and operators of the subject place of lodging, Defendants are required to comply
with the ADA. As such, Defendants are required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set forth in the
regulations promulgated by the Department Of lustice, Said regulations are set forth in the Code
Of Federal Regulations, the Americans With Disabiiities Act Architectural Guidelines
("ADAAGs'l), and the 20l0 ADA Standards, incorporated by reference into the ADA. These
regulations impose requirements pertaining to places of public accommodation, including places

of lodging, to ensure that they are accessible to disabled individuals

9. l\/lore specifically, 28 C.F.R. Section 36.302(e)(l) imposes the following requirement
Reservations made by places of lodging A public accommodation that owns, leases (or leases
to), or operates a place of lodging shail, with respect to reservations made by any means,
including by telephone, in-person, or through a third party -

(i) l\/lodify its policies, practices, or procedures to ensure that individuals with disabilities can
make reservations for accessible guest rooms during the same hours and in the same manner as

individuals who do not need accessible rooms;

Case 1:18-c\/-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 4 of 8

(ii) identify and describe accessible features in the hotels and guest rooms offered through its
reservations service in enough detail to reasonably permit individuals with disabilities to assess
independently whether a given hotel or guest room meets his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
other guest rooms of that type have been rented and the accessible room requested is the only
remaining room of that type;

(iv) Reserve, upon rcqu.est, accessible guest rooms or specific types of guest rooms and ensure
that the guest rooms requested are blocked and removed from all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its reservations service is
held for the reserving customer, regardless of whether a specific room is held in response to

reservations made by others

lO. These regulations became effective l\/larch l5, 2012.

l i.. Defendants, either itself or by and through a third party, implements operates controls and
or maintains a website for the Property which contains an online reservations system. 'l_`his

website is located at ii'l"il}::"/W WW .S`i“ll:iil.l`iiltlttl§§lilel{§?§;`ii.§flh’l

This term also includes ali websites owned and operated by Defendants or by third parties to
book or reserve guest accommodations at the hotel The purpose of this website is so that
members of the public may reserve guest accommodations and review information pertaining to
the goods, services features facilities benefits advantages and accommodations of the

Property. As such, this website is subject to the requirements of 28 C.F.R. Section 36.302(e).

l2. Prior to the commencement of this lawsuit, Plaintiff visited the website for the purpose of
reviewing and assessing the accessible features at the Pi‘operty and ascertain whether they meet
the requirements of 28 C.F.R. Section 36.3{}2(e) and Plaintiff s accessibility needs However,
Plaintiff was unable to do so because Defendants failed to comply with the requirements set forth
in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods, services
features facilities benefits advantages and accommodations of the Property available to the
general public Specifically_, the website indicates that the hotel offers various kinds of sleeping

accommodations but no information as to whether any of the rooms are accessible is readily

Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 5 of 8

available Nor does the website contain readily available information as to whether or where it
offers compliant/accessible roll-in showers, tubs, built in seating, commodes, grab bars, sinks,
wrapped pipes, sink and door hardware, properly located amenities, sufficient maneuvering
spaces, compliant doors, furniture, controls and operating mechanisms I.n the common areas, the
website contains no readily available information as to whether there is compliant handicap
parking and where said parking is located Nor does Defendants’ website contain any
information as to whether all goods, facilities and services at the property are connected by a
compliant accessible route. Nor does the website contain any information as to the accessibility
of routes connecting ali the features of the hotel, the transaction counter, common area

restrooms.

l3. Additionally, prior to the commencement of this lawsuit, Plaintiff sent a certified letter to
`Defendant SHERBROOKE APT., INC. asking Defendants to update the web site to contain the
accessibility information required As of the date of filing the lawsuit, Defendants have failed to
properly update the website, and has failed to enter into a binding agreement with PLAINTI`FF
that would obligate DEFENDANTS to continue to keep their Web Site compliant. As such,

Defendants were given an opportunity to avoid litigation, but they failed to act in good faith

i4. ln the near future, Plaintiff intends to revisit Defendants’ website and/or oniine reservations
system in order to test it for compliance with 28 C.F.R. Section 36.302(e) and/or to utilize the
website to reserve a guest room and otherwise avail of the goods, services, features, facilities,

bene'tits, advantages, and accommodations of the Propeity.

l5. Plaintiff is continuously aware that the subject website remains non-compliant and that it
would be a futile gesture to revisit the website as long as those violations exist unless he is
willing to suffer additional discrimination l\/.ioreover, based on the behavior of Defendants and
their bad t`aith, only an executed agreement to update and keep the web site compliant would be

acceptable to PLAINTIFF.

16. The violations present at Defendants’ website infringes on Plaintifi‘s right to travel free of
discrimination and deprive him of the information required to make meaningful choices for

travel. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result of

Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 6 of 8

the discriminatory conditions present at Defendants’ website. By continuing to operate a website
with discriminatory conditions, `Defendants contribute to Plainti.ffs sense of isolation and
segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,
privileges and/or accommodations available to the general public. By encountering the
discriminatory conditions at l)efendants’ website, and knowing that it would be a futile gesture
to return to the website unless he is willing to endure additional discrimination, Plaintiff is
deprived of the same advantages, privileges goods, services and benefits readily available to the
general public By maintaining a website with violations, Defendants deprive `Plaintiff the

equality of opportunity offered to the general public

17. Plaintiff has suffered and will continue to suffer direct and indirect injury as a result of the
Defendants’ discrimination until the Defen.dants are compelled to modify their website to comply
with the requirements of the ADA and to continually monitor and ensure that the subject website

remains in compliance

lS. Plainti.ff has a realistic, credible, existing and continuing threat of discrimination from the
Defendants’ non-compliance with the ADA with respect to this website. Plainti ff has reasonable
grounds to believe that he will continue to be subjected to discrimination in violation of the ADA

by the Defendants.

l9. The Defendants have discriminated against the Plaintiff by denying him access to, and full
and equal enjoyment of, the goods, services, laciiities, privileges, advantages and/or

accommodations of the subject website.

20. The Plaintiff and all others similarly situated will continue to suffer such discrimination,

injury and damage without the immediate relief provided by the ADA as requested herein.

21. Defendants have discriminated against the Plaintiff by denying him access to full and equal
enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of its
place of public accommodation or commercial facility in violation of 42 U.S.C. § lZl.Sl et seq.
and 28 CFR 36.302(e). Furthermore, the Defendants continue to discriminate against the
Plaintiff, and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods,

Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 7 of 8

services, facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such efforts that may be necessary to ensure that no individual with a disability
is excluded, denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services

22. Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff has
retained the undersigned counsel and is entitled to recover attorney’s fees, costs and litigation

expenses from the Defendants pursuant to 42 U.S.C. § l2205 and 28 CFR 36.505.

23. Pursuant to 42 U.S,C. § l.2l_88, this Court is provided with authority to grant Plaintiff
injunctive Relief, including an order to require the Defendants to alter the subject website to
make it readily accessible and useable to the Plaintiff and all other persons with disabilities as
defined by the ADA and 28 C,F.R. Section 36.302(e); or by closing the website until such time

as the Defendants cure their violations of the ADA.

24. The injunctive relief requested (to fix a web site with ADA accessibility information) is
easily and inexpensiver tixabie. Plaintiff sent a demand letter to Defendants asking to make the
appropriate changes to the web site, and l)efen.dants refused to make the changes, or otherwise,
ignored Plaintiff’ s demands, or otherwise, made changes which are inconsistent with the changes
that are needed for Plaintiff to be able to make an informed decision as to whether the

Defendants’ lodging meets Plaintift’s concerns and disability issues

WHEREFORE, Plaintifl` respectfully requests:
a. The Court issue a Declaratory ludgrnent that determines that the Defendants at the

commencement of the subject lawsuit is in violation of Title ll`i of the Americans with

Disabilities Act, 42 U.S.C. § 1218l et seq. and 28 C.F.R. Section 36.302(€).

b. injunctive relief against the Defendants including an order to revise its website to comply with
28 C.F.R. Section 36.302(e) and to implement a policy to monitor and maintain the website to

ensure that it remains in compliance with said requirement

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

Case 1:18-cv-24590-DPG Document 1 Entered on FLSD Docket 11/01/2018 Page 8 of 8

d. Such other relief as the Court deems just and proper, and/or is ailowahle under Title lli of the

Americans with Disabilities Act.

DATED this lst day of l'.\loven'iber, 2018

ARCADIER, BlGGlE, AND WOOD, PLLC.

/s/ Mai,iri'ce Arcadi'er. Esauire
l\/l.aurice Arcadier, Esquire

Florida Bar l.\lo.: GlBl l 80

Joseph C. Wood, Esquire

Florida Bar No.: 0093839

Stephen Biggie, Esquire

Florida Bar i.\lo.: 0084035

Ethan B. Babb, Esquire

Florida Bar No.: 127488

Attorneys for Piaintiff

28l5 W. New i'iaven, Suite 304
i\/lelhourne, .Florida 32904

Priinary Bmaii: office@wamalaw.corn
Second.ary Einail: arcadier@wainalaw.com
Phon.e: (321) 953-5998

Fax: (321) 953-6075

